          Case 1:20-cr-00515-JMF Document 20 Filed 02/24/21 Page 1 of 2
                                          U.S. Department of Justice
[Type text]
                                                      United States Attorney
                                                      Southern District of New York

                                                      The Silvio J. Mollo Building
                                                      One Saint Andrew’s Plaza
                                                      New York, New York 10007


                                                      February 24, 2021


BY ECF

The Honorable Jesse M. Furman
United States District Judge
Southern District of New York
40 Foley Square
New York, New York 10007

       Re:     United States v. Alan Tejeda-Isabel, No. 20 Cr. 515 (JMF)

Dear Judge Furman:

       A pretrial conference in the above-captioned matter is scheduled for March 8, 2021, at
3 p.m. The Court also directed that the defense file any motions by February 25, 2021, that the
Government file any opposition by March 11, 2021, and the defense file any reply by March 18,
2021.

        The parties have been engaged in productive discussions regarding potential pretrial
resolution of this case, but do not expect such discussions to be completed in advance of the
forthcoming conference. The Government therefore writes to respectfully request that the Court
adjourn the conference and filing deadlines. After conferring with the Court’s chambers regarding
available dates, the parties respectfully request that the Court adjourn the pretrial conference until
May 3, 2021, at 2:30 p.m., and set the following deadlines: that the defense file any motions by
April 23, 2021, that the Government file any opposition by May 7, 2021, and the defense file any
reply by May 14, 2021.

        The Government further respectfully requests that the Court exclude time under the Speedy
Trial Act, from March 8, 2021 to May 3, 2021, to permit the parties time to continue negotiations
towards potential pretrial resolution, including allowing defense counsel adequate time to advise
the defendant in light of logistical challenges to communication caused by the COVID-19
pandemic. The Government submits that the ends of justice served by the continuance outweigh
the best interests of the public and the defendant in a speedy trial. See 18 U.S.C. § 3161(h)(7)(A).
        Case 1:20-cr-00515-JMF Document 20 Filed 02/24/21 Page 2 of 2

                                                                                   Page 2


      I have communicated with defense counsel, who has consented to the above requests.

                                           Respectfully submitted,

                                           AUDREY STRAUSS
                                           United States Attorney

                                       By: __________________________
                                           Brett M. Kalikow
                                           Assistant United States Attorney
                                           (212) 637-2220


cc:   Marisa Cabrera, Esq. (via ECF)

  Application GRANTED. The schedule proposed by the Government is hereby ADOPTED
  and time excluded for the reasons stated by the Government. The Clerk of Court is
  directed to terminate. Doc. #19. SO ORDERED.




                              February 24, 2021
